Citation Nr: 1608843	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an earlier effective date prior to July 23, 2007 for the award of service connection for degenerative disc disease of the lumbar spine.  


(The issue of service connection for a chronic pain disorder will be addressed in a separate Board decision.)
  

REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from May 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for degenerative disc disease of the lumbar spine, and assigned an effective date of July 23, 2007.  

In December 2015, the Veteran was afforded a Board videoconference hearing, and the transcript of that hearing is of record.  

The issue of clear and unmistakable error in an April 1985 rating decision to deny service connection for a back disability has been raised by the record at the December 2015 Board videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran filed a claim for a low back disability on April 17, 1984.  

2.  In an unappealed April 1985 rating decision, the RO denied service connection for a low back disability. 

3.  The Veteran filed a claim to reopen service-connection for a low back disability on July 23, 2007.  

4.  No claim, formal or informal, to reopen service connection for a low back disability was received prior to July 23, 2007.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2007 for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  	 38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


Earlier Effective Date for Service Connection for Degenerative Disc Disease

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 	 § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. 	 § 3.1(r) (2015).

The Veteran generally contends that he is entitled to an effective date from the date of service separation for the grant of service connection for degenerative disc disease.  See December 2015 Board Hearing.  The Veteran contends that he is entitled to an earlier effective date because he filed the claim within one year of service separation and the original denial was in error as it was based on a misdiagnosis of spina bifida.  Id.  

The Veteran submitted a claim for service connection for a low back disability in April 1984.  See April 1984 notice of disagreement.  In an April 1985 rating decision, the RO denied service connection for a low back disability on the basis that the Veteran had a diagnosis of spina bifida, which is a congenital defect and not a disability entitled to service connection.  The Board finds that there was no correspondence from the Veteran within one year of the date of the April 1985 rating decision that can be construed as a notice of disagreement with that rating decision; thus the April 1985 rating decision denial of service connection for a back disorder became final.  38 C.F.R. § 3.104.  

The Board next finds that the Veteran filed a claim to reopen service connection for a low back disability on July 23, 2007.  Service connection for degenerative disc disease of the lumbar spine was granted effective July 23, 2007 by the RO in the September 2011 rating decision.  

The Board finds that no correspondence received by VA prior to July 23, 2007 can be construed as a claim to reopen service connection for a low back disability.  While there is medical evidence of record that the Veteran had degenerative disc disease prior to July 23, 2007 and that the date entitlement arose is prior to July 23, 2007, the earliest indication of any kind that the Veteran intended to file a claim to reopen service connection for a low back disability is the July 23, 2007 claim to reopen service connection.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran was denied service connection for a low back disability in an April 1985 rating decision, and he did not appeal that decision; thus, it became final.  The evidence shows the Veteran filed a claim to reopen service connection for a low back disability on July 23, 2007, and pursuant to the September 2011 rating decision, an effective date of July 23, 2007 for the grant of service connection for degenerative 

disc disease was assigned.  VA law and regulations do not provide an effective date earlier than the date of claim on July 23, 2007; therefore, the appeal for an earlier effective date is without legal merit, and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An earlier effective date prior to July 23, 2007 for the award of service connection for degenerative disc disease is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


